Exhibit 10.10

FORM OF REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January __,
2008 by and between Global Payment Technologies, Inc., a Delaware corporation
(the “Company”), and Exfair Pty. Ltd., a company organized under the laws of
Australia (the “Purchaser”).

RECITALS

A.     The Company and the Purchaser have entered into a Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”), which provides, upon
the terms and subject to the conditions thereof, for the purchase by the
Purchaser of (i) a note in the principal amount of $400,000 that may be
converted into two million shares of Series A Convertible Preferred Stock, par
value US$0.01 per share, of the Company (the “Preferred Stock”) following a vote
of the shareholders to establish a Series A Convertible Preferred Stock, which
Preferred Stock may be converted into Common Stock of the Company (the
“Conversion Shares”) or directly into common stock and (ii) warrants to purchase
5,784,849 shares of the Common Stock of the Company (the “Warrant Shares”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Purchase Agreement.

B.        To induce the Purchaser to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws, to the Purchaser.

NOW, THEREFORE, the parties hereto agree as follows:

1.          Registrable Securities. As used herein “Registrable Securities”
means (i) the Warrant Shares; (ii) the Conversion Shares; and (iii) any Common
Stock issued or issuable with respect of the Warrant Shares and Conversion
Shares upon any stock split, stock dividend, re-capitalization, or similar
event; or. Registrablle Securities referred to herein interchangeably as the
“Securities”.

 

2.

Registration Procedures and Expenses. The Company shall:

(a)        subject to receipt of necessary information from the Purchaser, use
its commercially reasonable efforts to cause a Registration Statement on Form
S-3, or on such other form as is available to the Company (the “Initial
Registration Statement”), to be filed with the Securities and Exchange
Commission (“SEC”), within forty-five (45) days after such request from
Purchaser; provided that no request shall be made within one hundred eighty
(180) calendar days following the Second Closing Date (the “Required Filing
Date”), to enable the resale of the Securities by the Purchaser from time to
time. Notwithstanding the registration obligations set forth in the first
sentence of this Section 2(a), in the event the SEC informs the Company that all
of the Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the holders
thereof, (ii) use its best efforts to file amendments to the Initial
Registration Statement as required by the SEC and/or (iii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement, and together with the Initial Registration Statement,
the “Registration Statement”), in either case covering the maximum number of
Securities permitted to be registered by the SEC on Form S-3 or such other form

 

 

 

 

--------------------------------------------------------------------------------



available to register for resale the Securities as a secondary offering, with
the number of shares included on such amendment or the New Registration
Statement cut back proportionally for each Purchaser; provided, however, that
prior to filing such amendment or New Registration Statement, the Company shall
be obligated to use its best efforts to advocate with the SEC for the
registration of all of the Securities in accordance with SEC policies. In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
the Company will use its commercially reasonable efforts to file with the SEC,
as promptly as allowed by the SEC, one or more registration statements on Form
S-3 or such other form available to register for resale those Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement;

(b)        subject to receipt of necessary information from the Purchaser, use
its commercially reasonable efforts to cause the Registration Statement to
become effective no later than the date that is 120 calendar days after filing
the Registration Statement (the “Required Effective Date”). If Andre Soussa or
another designee of Purchaser is no longer the Chief Executive Officer of the
Company and if the Registration Statement (i) has not been filed by the Required
Filing Date or (ii) has not been declared effective by the SEC on or before the
Required Effective Date, the Company shall, on the Business Day immediately
following the Required Filing Date or the Required Effective Date, as the case
may be, and each 30th day thereafter, make a payment to the Purchaser as partial
compensation for such delay (the “Late Registration Payments”) equal to 2.0% of
the purchase price paid for the Shares purchased by the Purchaser and not
previously sold by the Purchaser until the Registration Statement is filed or
declared effective by the SEC, as the case may be; provided, however, that in no
event shall the payments made pursuant to this paragraph (b), if any, exceed in
the aggregate fifteen percent (15.0%) of such purchase price. Late Registration
Payments will be prorated on a daily basis during each 30 day period and will be
paid to the Purchaser by wire transfer or check within five Business Days after
the earlier of (i) the end of each thirty day period following the Required
Effective Date or (ii) the effective date of the Registration Statement;

(c)        subject to a Suspension (as defined in Section 3(c)) being in effect,
use its commercially reasonable efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the related
prospectus (the “Prospectus”) as may be necessary to keep the Registration
Statement current and effective for a period ending on the earlier of (i) the
second anniversary of the Second Closing Date, (ii) the date on which the
Purchaser may sell Securities pursuant to Rule 144 under the Securities Act or
any successor rule (“Rule 144”) without regard to volume limitations, manner of
sale requirements or any other limitation (the “Rule 144(k) Equivalent”) or
(iii) such time as all Securities purchased by such Purchaser have been sold (A)
pursuant to a registration statement, (B) to or through a broker, dealer or
underwriter in a public distribution or a public securities transaction and/or
(C) in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale, and to notify each Purchaser
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC;

(d)        furnish to the Purchaser such number of copies of the Registration
Statement and the Prospectus (including supplemental prospectuses)
(collectively, the “Prospectuses”) as the Purchaser may reasonably request, in
order to facilitate the public sale or other disposition of all or any of the
Securities by the Purchaser;

(e)        file documents required of the Company for customary blue sky
clearance in states specified in writing by the Purchaser; provided, however,
that the Company shall not

 

2

 

 

--------------------------------------------------------------------------------



be required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;

(f)         bear all expenses (other than underwriting discounts and
commissions, if any) in connection with the procedures in paragraph (a) through
(e) of this Section 2 and the registration of the Securities pursuant to the
Registration Statement;

(g)        advise the Purchasers, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

(h)        with a view to making available to the Purchaser the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Securities to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Purchaser’s
Securities may be resold pursuant to Rule 144(k) Equivalent or any other rule of
similar effect or (B) such date as all of the Purchaser’s Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), if any; and
(iii) furnish to the Purchaser upon request, as long as the Purchaser owns any
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the Securities Act and the Exchange Act, (B) a copy of
the Company’s most recent Annual Report on Form 10-KSB or Quarterly Report on
Form 10-QSB, and (C) such other information as may be reasonably requested in
order to avail the Purchaser of any rule or regulation of the SEC that permits
the selling of any such Securities without registration.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 2 that the Purchaser shall furnish to the
Company such information regarding itself, the Securities to be sold by the
Purchaser, and the intended method of disposition of such securities as shall be
required to effect the registration of the Securities.

The Company understands that the Purchaser disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

3.

Transfer of Shares After Registration; Suspension.

(a)        The Purchaser agrees that it will not effect any disposition of the
Securities or its right to purchase the Securities that would constitute a sale
within the meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution.

(b)        Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a

 

3

 

 

--------------------------------------------------------------------------------



material fact required to be stated therein or necessary to make the statements
therein not misleading, and so that, as thereafter delivered to purchasers of
the Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (ii) provide the
Purchaser copies of any documents filed pursuant to Section 3(b)(i); and (iii)
upon request, inform each Purchaser who so requests that the Company has
complied with its obligations in Section 3(b)(i) (or that, if the Company has
filed a post-effective amendment to the Registration Statement which has not yet
been declared effective, the Company will notify the Purchaser to that effect,
will use its commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 3(b)(i) hereof when the amendment has become
effective).

(c)        Subject to paragraph (d) below, in the event: (i) of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation of any proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any changes
in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing to the Purchaser (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchaser will
refrain from selling any Securities pursuant to the Registration Statement (a
“Suspension”) until the Purchaser is advised in writing by the Company that the
current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Purchasers. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Purchaser,
the Purchaser shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 3(c). The Purchaser
covenants that from the date hereof it will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this paragraph
(c) in accordance with and subject to the Purchase Agreement.

(d)        Notwithstanding the foregoing paragraphs of this Section 3, the
Company shall use its commercially reasonable efforts to ensure that (i) a
Suspension shall not exceed sixty (60) days individually and (ii) no more than
two (2) Suspensions shall occur during any twelve month period (each Suspension
that satisfies the foregoing criteria being referred to herein as a “Qualifying
Suspension”). In the event that there occurs a Suspension (or part thereof) that
does not constitute a Qualifying Suspension and Mr. Soussa or any other designee
of Purchaser is not the Chief Executive Officer of the Company, the Company
shall pay to the Purchaser, on the sixtieth (60th) day following the first day
of such Suspension (or the first day of such part), and on each sixtieth (60th)
day thereafter, an amount equal to 2.0% of the purchase price paid for the
Shares purchased by the Purchaser and not previously sold by the Purchaser
(prorated in each such case for partial thirty day periods);

 

4

 

 

--------------------------------------------------------------------------------



provided, however, that in no event shall the payments made pursuant to this
paragraph (d), if any, exceed in the aggregate 15.0% of such purchase price.
This liquidated damage shall not apply after the Company is no longer obligated
to maintain the effectiveness of the Registration Statement.

(e)        If a Suspension is not then in effect, the Purchaser may sell
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to the
Purchaser and to any other parties requiring such Prospectuses.

(f)         In the event of a sale of Securities by the Purchaser, unless such
requirement is waived by the Company in writing, the Purchaser must also deliver
to the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A, so that
the Securities may be properly transferred.

(g)        The Company agrees that it shall, immediately prior to the
Registration Statement being declared effective, deliver to its transfer agent
an opinion letter of counsel, opining that at any time the Registration
Statement is effective, the transfer agent shall issue, in connection with the
sale of the Securities, certificates representing such Securities without
restrictive legend, provided the Securities are to be sold pursuant to the
Prospectus contained in the Registration Statement and the transfer agent
receives a Certificate of Subsequent Sale in the form attached hereto as Exhibit
A. Upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the Purchaser, that no further opinion of counsel is
required at the time of transfer in order to issue such Securities without
restrictive legend.

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Securities from the Purchaser, if (a)
the sale of such Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act) and the
Purchaser has delivered a Certificate of Subsequent Sale to the Transfer Agent;
(b) the holder has provided the Company with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Securities
may be made without registration under the Securities Act; or (c) such
Securities are sold in compliance with Rule 144 under the Securities Act. In
addition, the Company shall, at the request of the Purchaser, remove the
restrictive legend from any Securities held by the Purchaser following the
expiration of the holding period required by Rule 144(k) Equivalent under the
Securities Act (or any successor rule).

4.          Indemnification. With respect to Registrable Securities which are
included in a Registration Statement under this Agreement:

(a)       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Purchaser, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls the Purchaser within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the

 

5

 

 

--------------------------------------------------------------------------------



securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any final Prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 4(d) the Company shall reimburse the Purchaser
and each such controlling person for any legal fees or disbursements or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 4(a): (x) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; (y) shall not be available to the
extent such Claim is based on a failure of the Purchaser to deliver or to cause
to be delivered the Prospectus made available by the Company, if such Prospectus
was timely made available by the Company pursuant to Section 3(c); and (z) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Purchaser pursuant to Section 3 hereof. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 4(a)
with respect to any Prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
Prospectus was corrected and the Purchaser failed to deliver or to cause to be
delivered the new prospectus made available by the Company, if such Prospectus
was made available by the Company and disclosed to the Purchaser prior to the
use of the Prospectus to which the Claim relates.

(b)       In connection with a Registration Statement, Purchaser agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 4(a), the Company, each of its directors, each of its
officers, employees, representatives, or agents and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or is
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by Purchaser expressly for use in
connection with such Registration Statement; and, subject to Section 4(d),
Purchaser will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 4(b) and the agreement
with respect to contribution contained in Section 4(f) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Shareholder, which consent shall not be
unreasonably withheld; provided, further, however, that the Shareholder shall be
liable under this Section 4(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to Purchaser as a result of the sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Purchaser pursuant to Section 3

 

6

 

 

--------------------------------------------------------------------------------



hereof. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 4(b) with respect to any
Prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the Prospectus was corrected
and such new prospectus was delivered to each Purchaser prior to such
Purchaser’s use of the Prospectus to which the Claim relates.

(c)        Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 4 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 4, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 4, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

(d)       The indemnification required by this Section 4 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

(e)        The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

(f)        To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 4 to the fullest extent permitted by law;

 

7

 

 

--------------------------------------------------------------------------------



provided, however, that: (i) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

5.          Information Available. So long as the Registration Statement is
effective covering the resale of Securities owned by the Purchaser, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available) to
the Purchaser:

(a)        as soon as practicable after it is available, one copy of (i) its
most recent Annual Report to Shareholders (which Annual Report shall contain
financial statements audited in accordance with generally accepted accounting
principles as may be approved by the SEC by an independent registered public
accounting firm, and (ii) if not included in substance in the Annual Report to
Shareholders, its most recent Annual Report on Form 10-K (the foregoing, in each
case, excluding exhibits);

(b)        upon the reasonable request of the Purchaser, all exhibits excluded
by the parenthetical to subsection (a)(ii) of this Section 5 as filed with the
SEC and all other information that is made available to shareholders; and

(c)        upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Purchaser,
will meet with the Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Securities and will otherwise reasonably cooperate with the Purchaser conducting
an investigation for the purpose of reducing or eliminating the Purchaser’s
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with the Purchaser until and unless the Purchaser shall
have entered into a confidentiality agreement, in form and substance reasonably
satisfactory to the Company, with the Company with respect thereto.

6.          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; or (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party). All communications shall be sent to the
Company at the address provided in the Purchase Agreement executed in connection
herewith, with a copy to Edward Mandell, Esq., Troutman Sanders LLP, 405
Lexington Avenue, New York, New York 10174, facsimile number (212)704-6288, and
to the Purchaser at the address provided in the Purchase Agreement for such
Holder, with a copy to David Crompton, Church & Grace, Level 3, 65 Martin Place,
Sydney NSW 2000, GPO Box 4327 Sydney NSW 2001, facsimile number +61 2 9221 6771
and Michael D. Donahue, Esq., Richardson & Patel LLP, 10900 Wilshire Blvd.,
Suite 500, Los Angeles, CA. 90024, facsimile number (310)208-1154, or at such
other address as the Company or the Purchaser may designate by ten days advance
written notice to the other parties hereto.

7.          Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Purchaser. Any waiver of a

 

8

 

 

--------------------------------------------------------------------------------



provision of this Agreement must be in writing and executed by the party against
whom enforcement of such waiver is sought.

8.          Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

9.          Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

10.        Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of California,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Superior Courts of the State of California, sitting in Los
Angeles County, California and federal courts for the Central District of
California sitting in Los Angeles, California, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

11.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

[Signature page follows]

 

9

 

 

--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: January __, 2008

EXFAIR PTY. LTD.,

an Australian company

By:

Name: Andre Soussa

Title: Director

Address:

AGREED AND ACCEPTED:

GLOBAL PAYMENT TECHNOLOGIES, INC.,

a Delaware corporation

By: ____________________________

Name: William McMahon

Title: Chief Executive Officer

 

10

 

 

--------------------------------------------------------------------------------



EXHIBIT A

GLOBAL PAYMENT TECHNOLOGIES, INC.

CERTIFICATE OF SUBSEQUENT SALE

[Transfer Agent]

 

RE:

Sale of Shares of Common Stock of Global Payment Technologies, Inc. (the
“Company”) pursuant to the Company’s Prospectus dated _______________, 2008 (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

Selling Shareholder (the beneficial owner):

Record Holder (e.g., if held in name of nominee):

Restricted Stock Certificate No.(s):

Number of Shares Sold:

Date of Sale:

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

Dated:

Very truly yours,

By:

Print Name:

Title:

 

 

A-1

 

 

 